Exhibit 10.23

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into
December 8, 2004 by and between DeCrane Aircraft Holdings, Inc. (the “Company”)
and [**Name**]“Executive”) based on the following facts:

 

A.           Executive is currently employed by the Company in the capacity as
[**Title**] and is a key executive of the Company.

 

B.             The Company desires to define the terms and conditions of any
termination of employment upon a Change of Control (as defined herein) in the
Company.

 

Based on the foregoing facts and circumstances and for good and valuable
consideration, receipt of which is hereby acknowledged, the Company and
Executive agree as follows:

 

1.               Term of Agreement. Except as otherwise provided herein, the
term of this Agreement shall commence effective the date hereof and shall
continue for two years (the “Term”).

 

2.    A.            Compensation Upon Termination Following a Change of Control.
In the event that (i) a Change of Control shall have occurred during the term of
this Agreement and while Executive is employed by the Company and (ii) the
Executive’s employment shall be involuntarily terminated for any reason on a
date which is less than two years after the date of the Change of Control
(whether during or after the term of this Agreement) other than for Cause, death
or disability or Executive shall terminate his employment for Good Reason, then
the Company shall make the following payments to Executive within 15 days
following the date of such termination of employment (the “Termination Date”).
subject in each case to any applicable payroll or other taxes required to be
withheld.

 

(1)          The Company shall pay Executive a lump sum amount in cash equal to
the sum of (a) Executive’s monthly base salary multiplied by a number equal to
24 minus the number of whole months elapsed from the date of the Change of
Control to the Termination Date (the “Multiplier”) and (b) Executive’s average
annual bonus including in such average any such annual bonus earned (even though
such bonus may be paid in the year following the year in which earned),
(computed over the shorter of (x) the period of Executive’s employment by the
Company or (y) five calendar years each as measured to the day immediately
preceding the Termination Date) divided by 12 and multiplied by the Multiplier. 
In no event, however, shall the multiplier be less than 12.

 

(2)          The Company shall pay Executive a lump sum amount in cash equal to
accrued but unpaid salary and bonus through the Termination Date, and unpaid
salary with respect to any vacation days accrued but not taken as of the
Termination Date.

 

1

--------------------------------------------------------------------------------


 

B.            Definitions.

 

(1)          As used in this Agreement, “Change of Control” shall mean an event
involving the Company of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), assuming that
such Schedule, Regulation and Act applied to the Company, provided that such a
Change of Control shall be deemed to have occurred at such time as: (i) any
“person” (as that term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than an Excluded Person (as defined below)) becomes, directly or
indirectly, the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 20% or more of the combined voting power for
election of members of the Board of Directors of the then outstanding voting
securities of the Company or any successor of the Company, excluding any person
whose beneficial ownership of securities of the Company or any successor is
obtained in a merger or consolidation not included in paragraph (iii) below;
(ii) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board, unless
the appointment, election or nomination for election of each new member of the
Board (other than a director whose initial assumption of office is in connection
with an actual or threatened election contest, including but not limited to a
consent solicitation, relating to the election of directors of the Company) was
approved by a vote of at least two-thirds of the members of the Board of
Directors then still in office who were members of the Board at the beginning of
the period or whose appointment, election or nomination was so approved since
the beginning of such period; (iii) there is consummated any merger,
consolidation or similar transaction to which the Company is a party as a result
of which the persons who were equity holders of the Company immediately prior to
the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of members
of the Board of Directors (or equivalent) of the surviving entity or its parent
following the effective date of such merger or consolidation; (iv) any sale or
other disposition (or similar transaction) (in a single transaction or series of
related transactions) of (x) 50% or more of the assets or earnings power of the
Company or (y) business operations which generated a majority of the
consolidated revenues (determined on the basis of the Company’s four most
recently completed fiscal quarters for which reports have been completed) of the
Company and its subsidiaries immediately prior thereto, other than a sale, other
disposition, or similar transaction to an Excluded Person or to an entity of
which equityholders of the Company beneficially own at least 50% of the combined
voting power; (v) any liquidation of the Company. For purposes of this
definition of Change of Control, the term “Excluded Person” shall mean and
include (i) any corporation beneficially owned by shareholders of the Company in
substantially the same proportion as their ownership of shares of the Company
and (ii) the Company.

 

(2)   As used in this Agreement, “Good Reason” shall mean the occurrence,
following a Change of Control, of any one of the following events without
Executive’s consent: (i) the Company assigns Executive to any duties
substantially inconsistent with his position, duties, responsibilities, status
or reporting responsibility with the Company immediately prior to the Change of
Control, or assigns Executive to a position that

 

2

--------------------------------------------------------------------------------


 

does not provide Executive with substantially the same or better compensation,
status, responsibilities and duties as Executive enjoyed immediately prior to
the Change of Control; (ii) the Company reduces the amount of Executive’s base
salary as in effect as of the date of the Change of Control or as the same may
be increased thereafter from time to time, except for across-the-board salary
reductions similarly affecting all senior executives of the Company; (iii) the
Company fails to pay Executive an annual bonus consistent with past practices
and bonuses consistent with past practices are paid to any other senior
executives of the Company; (iv) the Company changes the location at which
Executive is employed by more than 50 miles from the location at which Executive
is employed as of the date of this Agreement; or (v) the Company breaches this
Agreement in any material respect, including without limitation failing to
obtain a succession agreement from any successor to assume and agree to perform
this Agreement.

 

(3)          For Cause. As used in this Agreement, “Cause” shall mean (i) any
material act of dishonesty constituting a felony (of which Executive is
convicted or pleads guilty) which results or is intended to result directly or
indirectly in substantial gain or personal enrichment to Executive at the
expense of the Company, or (ii) after notice of breach delivered to Executive
specifying in reasonable detail and a reasonable opportunity for Executive to
cure the breaches specified in the notice, the Board, acting by a two thirds
vote, after a meeting held for the purpose of making such determination and
after reasonable notice to Executive and an opportunity for him together with
his counsel to be heard before the Board, determines, in good faith, other than
for reasons of physical or mental illness, Executive willfully and continually
fails to substantially perform his duties pursuant to this Agreement and such
failure results in demonstrable material injury to the Company. The following
shall not constitute Cause: (i) Executive’s bad judgment or negligence, (ii) any
act or omission by Executive without intent of gaining therefrom directly or
indirectly a profit to which Executive was not legally entitled, (iii) any act
or, omission by Executive with respect to which a determination shall have been
made that Executive met the applicable standard of conduct prescribed for
indemnification or reimbursement of payment of expenses under the By-Laws of the
Company or the laws of the State of Delaware as in effect at the time of such
act or omission.

 

3.               Mitigation. Executive is not required to seek other employment
or otherwise mitigate the amount of any payments to be made by the Company
pursuant to this Agreement.

 

4.               Assignment. Neither Company nor Executive shall, have the right
to assign its respective rights pursuant to this Agreement. The Company shall
require any proposed successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, concurrent with
the execution of a definitive agreement with the Company to engage in such
transaction.

 

3

--------------------------------------------------------------------------------


 

5.               This Agreement shall be binding on the inure to the benefit of
Executive and his heirs and the Company and any permitted assignee. The Company
shall not engage in any transaction, including a merger or sale of assets
unless, as a condition to such transaction such successor organization assumes
the obligations of the Company pursuant to this Agreement.

 

6.               Notices.

 

If to Company:

DeCrane Aircraft Holdings, Inc.
2361 Rosecrans Avenue, Suite 180
El Segundo, CA 90245
Attention: Chief Financial Officer
Fax: 310-643-0746

 

 

 

 

If to Executive:

[**Name**]
[**Address**]
[**Address**]
[**Fax**]

 

7.               Facsimile Signatures. Execution and Delivery. This Agreement
shall be effective upon transmission of a signed facsimile by one party to the
other.

 

8.               Miscellaneous. This Agreement supersedes and makes void any
prior agreement between the parties and sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby,
and may not otherwise be amended or modified except by written agreement
executed by the Company and the Executive. This Agreement shall be governed by
and construed in accordance with the laws of the State of California.

 

This Agreement has been executed on the date specified in the first paragraph.

 

 

DeCRANE AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Authorized Signature

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

[**Name**]

 

4

--------------------------------------------------------------------------------